Citation Nr: 0730312	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability claimed as torticollis, tardive dyskinesia, 
secondary to medications given at VA medical facilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and GC


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran has active service from November 1969 to April 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida in October 
2004 based on a claim filed by the veteran in December 2003.  

The VARO's rating action in October 2004 both incorporated 
the issue on the front cover, as well as granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating from June 16, 2004.  [The veteran has only perfected 
an appeal as to the issue on the title page of this 
decision.]

However, the adjudication to this point on the appealed issue 
with regard to medications has not made any distinction 
between which of his many medications may or may not have 
been involved, and/or for what they may have been given, 
e.g., significantly disabling nonservice-connected 
psychiatric problems, or others which may related to his now 
newly service- connected disability.  If any medications 
involved were for a service-connected disability, this may be 
a legitimate question of secondary service connection which 
has not at all yet been addressed.  This matter is referred 
to the RO for appropriate action.  

The veteran and GC provided testimony before the undersigned 
Veterans Law Judge at the VARO in April 2007; a transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a qualifying 
additional disability as caused by improper VA treatment.  
For purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished to the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility and the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  See 38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  See 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (see 38 C.F.R. § 3.361(c)) and 
(i) that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361 (d) (2).

It has been argued that medications given the veteran by VA 
in Indiana and Florida facilities caused him to have 
significant neck problems, variously diagnosed but primarily 
attributed to torticollis and tardive dyskinesia.  

From the evidence now in the file, and even taking into 
account the 2004 VA examination, it is not entirely clear the 
exact nature of the veteran's current "neck" disability.

It has been argued by and on behalf of the veteran that the 
VA examination in July 2004 was inadequate for purposes of 
addressing the medical issue at hand, and did not address all 
the pertinent issues.  The Board finds merit to that 
argument.

A review of that examination report reflects that it is 
unclear the extent to which parts if any of the file were 
available for review by the examiner.  The examiner noted 
that 3-5 years before, the veteran had started to have neck 
problems for which he wore a soft collar.  The examiner said 
that the veteran was not able to indicate what medications 
were involved as prescribed by VA nor what he was taking, and 
further, that the examiner did not otherwise have that 
information.  Nonetheless, he felt that the neurological 
evaluation was essentially normal, opined that the veteran 
did not have a fixed torticollis, and that is was less than 
likely that it was due to medication.

The Board concurs that absent knowing what medications may 
have been involved, this (a) does not respond adequately to 
the several sub-issues pending in this case; and (b) it does 
not address any elements of noncompliance by the veteran 
which may or may not have played a role, and which is 
reflected in some treatment records now in the file.  [This 
(b) is an element which may come into consideration in the 
application of 38 U.S.C.A. § 1151 and specifically, 38 C.F.R. 
§ 3.361(c)(3)].

Finally, it is unclear whether all VA records are in the 
file.  The veteran has been located in both Indiana and 
Florida, specifically, Marion, and Ft. Myers or Bay Pines, 
respectively, but he is also periodically homeless, so he may 
have been seen or given medications by VA elsewhere including 
outpatient facilities, residence facilities and/or Vets 
Centers.   

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked for the 
details of all of the VA facilities in 
which he has been seen and wherein he has 
been prescribed medications, and the 
entire records for all such care should 
be obtained and added to the file.

2.  The veteran should then be scheduled 
for a VA examination by all pertinent 
specialists, for whom the records should 
be made available, to determine the 
following:

	(a) what is the correct diagnosis 
for his neck and chest disabilities; 

	(b) to what are these disabilities 
attributable;

	(c) to what extent are his 
medications in any way responsible, 
contributory, or otherwise of any impact;

	(d) if medications are in any way 
responsible, for what were these 
medications given, e.g., his service-
connected diabetes mellitus or associated 
problems, or something else.

	(e) what if anything has been the 
role that noncompliance has played in his 
current disability;

	(f) if the medications involved are 
for nonservice-connected disabilities, 
indicate (1) whether the veteran has 
additional disability from VA treatment, 
including the use of prescribed 
medications; (2) If the response to (1) 
is yes, the examiner should further 
indicate whether such additional 
disability was (a) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the relevant treatment; or (b) 
is due to an event not reasonably 
foreseeable.

	(g)  Each of the above opinions 
should be couched in terms of whether 
"it is as likely as not" (i.e., to at 
least a 50-50 degree of probability) or 
whether such an association or 
relationship is unlikely (e.g., less than 
a 50-50 degree of probability.

The Board notes that "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued on all pending 
issues, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M  SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

